DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44, 47, 51, 53-55 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Bolen (US 20190124893) in view of Official Notice for the record.

Regarding claim 44, (Currently Amended) A method for sensing animals, the method comprising: sensing one or more characteristics of an animal as the animal passes a sensor; (“The device 150 may also include one or more sensors 160 that are used to detect the presence or movement of the aquatic animal” Bolen: paragraph 24; “A target image of an aquatic animal entering, within or exiting the aquatic animal guideway is captured in block 204. An identity of the aquatic animal is determined by comparing the target image to the one or more aquatic animal reference images in block 206” (Bolen: paragraph 28)
and communicating the one or more characteristics to a processing unit; (“The processor 152 can use information from the one or more sensors 160 to control other components” Bolen: paragraph 24)
wherein the processing unit counts the animal or classifies the animal based on the one or more characteristics; (“A target image of an aquatic animal entering, within or exiting the aquatic animal guideway is captured in block 204. An identity of the aquatic animal is determined by comparing the target image to the one or more aquatic animal reference images in block 206” (Bolen: paragraph 28)
and wherein the classification is performed using multivariate statistical separation, machine and neural network learning, or genetic algorithms is not specifically disclosed by Bolen. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use machine learning to help classify captured images from a camera sensor. Modifying Bolen to use machine learning to help classify captured images from the camera sensor would increase the overall utility of the system by providing additional means to sense animals. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bolen according to Official Notice.

Regarding claim 47, (Currently Amended) The method of claim 44, wherein the processing unit uses pre-determined criteria to classify the animal based on the one or more characteristics, (“The device 150 may also include one or more sensors 160 that are used to detect the presence or movement of the aquatic animal” Bolen: paragraph 24; “A target image of an aquatic animal entering, within or exiting the aquatic animal guideway is captured in block 204. An identity of the aquatic animal is determined by comparing the target image to the one or more aquatic animal reference images in block 206” (Bolen: paragraph 28)
and the processing unit controls a directional guide according to the classification, wherein the directional guide directs the animal to move through a specific output path. (“Depending on the configuration and purpose of the device 150, one or more physical gates 162 (typically motor operated), or pulse generator(s) 164 with electrodes 166a (electric gate), 166b (divert), 166c (stun, exterminate/euthanize) are communicably coupled to the processor 152 to capture, exterminate, allow passage, and/or prevent passage of the aquatic animal” Bolen: paragraph 24)

Regarding claim 51, (Original) The method of claim 44, wherein the sensed characteristics are selected from the group consisting of size, shape, color, behavior, and combinations thereof. (“A target image of an aquatic animal entering, within or exiting the aquatic animal guideway is captured in block 204. An identity of the aquatic animal is determined by comparing the target image to the one or more aquatic animal reference images in block 206” Bolen: paragraph 28)

Regarding claim 53, (Original) The method of claim 44, wherein the classification comprises background subtraction, object detection, object characterization to obtain object features, or object classification. (“The one or more sensors 160 may include a thermal imaging sensor, a temperature sensor, a humidity sensor, a weather related sensor, a proximity sensor, a water speed sensor, a water temperature sensor, a depth sensor, and/or other types of sensors that are known to the skilled artisan to record any type of data. The processor 152 can use information from the one or more sensors 160 to control other components.” & “The camera records an image of the fish and the image is processed to determine if extermination/euthanization is necessary” Bolen: paragraph 24 – camera using ‘object detection’ to determine the presence and type of fish)

Regarding claim 54, (Original) The method of claim 44, wherein the animal is a fish, a rat, a toad, a python, or a rabbit. (“the device 150 may also include one or more sensors 160 that are used to detect the presence or movement of the aquatic animal.” & “The camera records an image of the fish and the image is processed to determine if extermination/euthanization is necessary” Bolen: paragraph 24)

Regarding claim 55, (Currently Amended) The method of claim 49, further comprising multiple output paths, wherein one of the output paths leads to a holding pen. (“In some embodiments, the aquatic animal guideway is cone shaped or cylindrical shaped and can lead into an aquatic enclosure” Bolen: paragraph 26) 

Response to Arguments
Applicant’s arguments, see amendment, filed 8/8/2022, with respect to claims 2, 4-8, 10, 11, 13, 14, 21, 26, 27, 31, 33, 34, 36, 39-43, 58, and 60 have been fully considered and are persuasive.  The rejections of those claims have been withdrawn. 

Applicant's arguments filed 8/8/2022, with respect to claims 44, 47, 51 and 53-55 have been fully considered but they are not persuasive.
Applicant argues the following:
Argument A: Examiner relies on Official Notice of the fact that it would have been well known to use machine learning to help classify captured images from a camera sensor and this is an improper use of Official Notice.
Examiner’s Response: Examiner cites the following references as support for the assertion of Official Notice:
Byon (US 20190116310) – “Such a technology of analyzing an image, for example, a technology of extracting objects in obtained images and classifying the objects according to features has been increasing in accuracy with the development of machine learning technology. Recently, a technology of classifying objects, such as people, vehicles, animals, buildings, traffic lights, etc., in the obtained image according to the type or determining whether they are the same object has been studied” (Byon: paragraph 4)
Yu (US 20080267471) “The features, such as the image and Gabor filter sub-sampled features, are used to recognize the ROI. In one embodiment for targeted regions of interest extracted from projected CT medical images, the classification model is a Support Vector Machine (SVM) machine-learning algorithm” (Yu: paragraph 64)
Steffens (US 8498491) “During state (C), the interface 120 can submit the image 110 to multiple binary classifiers 122a-d for classification. Prior to receiving images for classification, for example, each of the binary classifiers 122a-d may have been trained (e.g., by using machine learning techniques” (Steffens: column 3, line 63 – column 4, line 7)
Hielscher (US 20140088415) “In the image classification part, supervised machine learning can be performed, where classification algorithm is `trained" to differentiate between features derived from OT images of healthy patients and OT images of patients with a disease (rheumatoid arthritis is provided as an example). The algorithm can then be used to classify any future image.” (Hielscher: paragraph 203)
Therefore the use of Official Notice is supported.

Allowable Subject Matter
Claims 2, 4-8, 10, 11, 13, 14, 21, 26, 27, 31, 33, 34, 36, 39-43, 58 and 62 are allowed.
Claim 60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689